Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 1 of 14 PageID #: 40


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
JORDAN RANDOLPH,

                        Plaintiff,

                                                MEMORANDUM AND ORDER
            -against-
                                                20-CV-4719(KAM)(LB)

ANDREW CUOMO, Governor of New York;
et al.,

                        Defendants.
---------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

            On September 30, 2020, pro se plaintiff Jordan A.

Randolph (“Plaintiff”), incarcerated at the Suffolk County

Correctional Facility, commenced this action pursuant to 42

U.S.C. § 1983, alleging violations of his constitutional rights

related to his arrest and prosecution following a car accident

on January 12, 2020 in Suffolk County, New York. 1          Plaintiff’s

request to proceed in forma pauperis is GRANTED.            For the

reasons that follow, Plaintiff’s claims against Governor Andrew

Cuomo, Suffolk County Executive Steven Bellone, Suffolk County

Chief of Police Stuart Cameron, Suffolk County District Attorney


1 Plaintiff named as defendants: New York Governor Andrew Cuomo, Suffolk

County Executive Steven Bellone, Suffolk County Police Chief Stuart Cameron,
Suffolk County District Attorney Timony Sini, Suffolk County Assistant
District Attorney Jacob DeLauter, police officers Brian Noonan, Cassidy
Lessard, and Brian Koch, and detective Denal Hughes. The titles, but not the
names, of Officers Koch and Lessard and Detective Hughes were included in the
case caption. The Clerk of Court is respectfully requested to correct the
caption to include the names of these defendants.



                                      1
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 2 of 14 PageID #: 41


Timothy Sini, and Assistant District Attorney Jacob DeLauter are

DISMISSED.    Plaintiff’s request that this court dismiss the

criminal charges that are pending against him is also DISMISSED.

The complaint may proceed against the remaining individual

defendants.

                                Background

           The following alleged facts are drawn from Plaintiff’s

complaint, and are assumed to be true for purposes of this

Memorandum and Order.      See Kiobel v. Royal Dutch Petroleum Co.,

621 F.3d 111, 124 (2d Cir. 2010) (at the pleading stage of the

proceeding, a court must assume the truth of “all well-pleaded,

nonconclusory factual allegations” in the complaint).

           “On January 12, 2020 at approximately 4:10 a.m. in the

town of Shirley, New York in Suffolk County, [t]he Plaintiff,

Jordan Randolph, was involved in a [deadly] motor vehicle

accident at 1491 William Floyd Parkway.”         (ECF No. 1, Complaint

(“Compl.”), at 3.)     Plaintiff alleges that he hit “an already

overturned vehicle,” driven by an individual who “was impaired

by marijuana, ADHD, and corrective vision” on a rainy night.

(Id. at 3-4.)    Plaintiff alleges that Suffolk County police

officers Brian Noonan, Cassidy Lessard, and Brian Koch arrived

at the scene and proceeded to punch and kick him repeatedly,

drag him into the street, and, while using a racial epithet, one

of the officers threatened to kill him while kneeling on the




                                     2
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 3 of 14 PageID #: 42


back of Plaintiff’s neck.      (Id. at 4.)     Plaintiff stated, “I

can’t breathe,” and one of the officers responded, “Yes you can,

you’re not dead yet.”      (Id. at 5.)    Plaintiff was arrested and

taken to the hospital, where he was sedated while still in the

custody of Officer Noonan.       (Id.)

           The next day, on January 13, 2020, Plaintiff was

charged with and arraigned on a charge of driving while

intoxicated.    (Id. at 6.)    On January 29, 2020, Plaintiff was

charged with, inter alia, vehicular homicide.          (Id.)   Plaintiff

alleges that he was sedated when his Miranda rights were read to

him by Officer Noonan at the hospital on January 13.           (Id.)

Plaintiff further alleges that Officer Noonan “falsified his

statement’ to obtain the warrant to extract [Plaintiff’s] blood,

that [Officers] Noonan, Lessard and Koch falsified the police

report, and that, on January 13, 2020 and January 15, 2020

respectively, Detective Danal Hughes knowingly obtained a false

statement from an eyewitness and planted a beer bottle and

marijuana in Plaintiff’s impounded vehicle.”          (Id. at 6-8.)

           Plaintiff also alleges that Governor Andrew Cuomo’s

March 2020 suspension of Section 30.30 of the New York Criminal

Procedure Law’s speedy trial limitations deprived him of his

constitutional right to liberty, and resulted in an excessive

detention of 230 days (as of the date of complaint).           (Id. at

9.)   Plaintiff also alleges malicious prosecution by Suffolk




                                     3
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 4 of 14 PageID #: 43


County District Attorney Timothy Sini and Assistant District

Attorney Jacob DeLauter.      (Id.)

           Plaintiff’s complaint seeks dismissal of the pending

criminal charges against him, and damages from the defendants.

(Id. at 12-13.)

                              Legal Standard

           The Prison Litigation Reform Act (“PLRA”) requires a

district court to screen a civil complaint brought by a prisoner

against a governmental entity or its agents, and dismiss the

complaint, or any portion of the complaint, if the complaint or

a portion of it is “frivolous, malicious, or fails to state a

claim upon which relief may be granted.”         28 U.S.C. §

1915A(b)(1); see also Liner v. Goord, 196 F.3d 132, 134 (2d Cir.

1999) (noting that under PLRA, sua sponte dismissal of frivolous

prisoner complaints is “mandatory”).         Similarly, pursuant to the

in forma pauperis statute, a court must dismiss an action if it

determines that it “(i) is frivolous or malicious, (ii) fails to

state a claim upon which relief may be granted, or (iii) seeks

monetary relief from a defendant who is immune from such

relief.”   28 U.S.C. § 1915(e)(2)(B).

           The court construes pro se pleadings liberally,

particularly where they allege civil rights violations.            See

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Sealed Plaintiff v.

Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008).           Still,




                                      4
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 5 of 14 PageID #: 44


while courts must read pro se complaints with “special

solicitude” and interpret them to raise the “strongest arguments

that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474–76 (2d Cir. 2006) (quotation marks and citations

omitted), a complaint must plead enough facts, “accepted as

true, to state a claim to relief that is plausible on its face,”

Cohen v. Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75, 80 (2d

Cir. 2018) (quotation marks omitted).

           “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   While “detailed factual allegations” are not required,

“[a] pleading that offers labels and conclusions or a formulaic

recitation of the elements of a cause of action will not do.”

Id. (quotation marks omitted).       Similarly, a complaint is

insufficient to state a claim “if it tenders naked assertion[s]

devoid of further factual enhancement.”         Id. (quotation marks

and alteration omitted).

           To sustain a claim under 42 U.S.C. § 1983 (“Section

1983”), a plaintiff must allege that (1) “the conduct complained

of [was] . . . committed by a person acting under color of state

law,” and (2) the conduct “deprived [him] of rights, privileges

or immunities secured by the Constitution or laws of the United




                                     5
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 6 of 14 PageID #: 45


States.”   Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994).

Moreover, a plaintiff must allege the direct or personal

involvement of each of the named defendants in the alleged

constitutional deprivation.       See Farid v. Ellen, 593 F.3d 233,

249 (2d Cir. 2010); Farrell v. Burke, 449 F.3d 470, 484 (2d Cir.

2006) (“[P]ersonal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of

damages under [Section] 1983.”) (quotation marks omitted).

                                Discussion

   I.    Claims Against Individual Defendants

           To sustain a Section 1983 claim against a defendant, a

plaintiff “must demonstrate [each] defendant’s direct or

personal involvement” in the actions that are alleged to have

caused the deprivation of the plaintiff’s constitutional rights.

Victory v. Pataki, 814 F.3d 47, 67 (2d Cir. 2016); Holmes v.

Kelly, No. 13-cv-3122, 2014 WL 3725844, at *2 (E.D.N.Y. July 25,

2014).   A plaintiff must also “allege a tangible connection

between the acts of the defendant and the injuries suffered.”

Bass v. Jackson, 790 F.2d 260, 263 (2d Cir. 1986); Andino v.

Fischer, 698 F. Supp. 2d 362, 381 (E.D.N.Y. 2010).

           Liability under Section 1983 cannot be generally

imposed on a supervisor solely based on his or her position;

there is no respondeat superior or vicarious liability under

Section 1983.    See, e.g., Iqbal, 556 U.S. at 676 (“Because




                                     6
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 7 of 14 PageID #: 46


vicarious liability is inapplicable to Bivens and [Section] 1983

suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has

violated the Constitution.”) (citing Monell v. New York City

Dept. of Social Servs., 436 U.S. 658, 691 (1978)).

          A. County Executive Ballone and Police Chief Cameron

            Plaintiff named as defendants Suffolk County Executive

Steven Ballone and Police Chief Stuart Cameron.           As to these two

defendants, Plaintiff asserts only the following allegations:

that Mr. Bellone is aware of the alleged wrongful actions of the

police officers and other officials because he is their

supervisor, that Mr. Cameron is also aware because he is

“responsible for any and all actions whether legal or illegal”

when officers are acting on the behalf of the Suffolk County

Police.    (Compl. at 11.)

            Plaintiff seeks to hold these two Suffolk County

officials liable for their subordinates’ actions or for their

failure to act.     However, an “individual cannot be held liable

for damages under Section 1983 ‘merely because he held a high

position of authority.’”      Back v. Hastings on Hudson Union Free

Sch. Dist., 365 F.3d 107, 127 (2d Cir. 2004) (quoting Black v.

Coughlin, 76 F.3d 72, 74) (2d Cir. 1996)).           A Section 1983

complaint that does not allege the personal involvement of a

defendant fails as a matter of law.        See Johnson v. Barney, 360




                                     7
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 8 of 14 PageID #: 47


F. App’x 199, 201 (2d Cir. 2010).          Consequently, the Section

1983 claims asserted against Steven Ballone and Stuart Cameron

are not plausible, and are dismissed for failure to state a

claim. 2

           B. District Attorney Sini

             Plaintiff also named Suffolk County District Attorney,

Timothy Sini as a defendant, but does not assert that Mr. Sini

was personally involved in the alleged deprivation of

Plaintiff’s civil rights, and there is no indication that Mr.

Sini was personally involved in the alleged incidents giving

rise to this action.      The only basis for Plaintiff’s claim

against Mr. Sini is that the charges filed against Plaintiff

were filed in Suffolk County, and were therefore the

responsibility of District Attorney Sini’s office.            That alone

does not qualify as personal involvement.          As discussed,

liability under Section 1983 cannot be generally imposed on a

supervisor solely based on his position.          See, e.g., Iqbal, 556

U.S. at 676.

             Even if District Attorney Sini were personally

involved in the decision to prosecute Plaintiff, and there is no

indication in the complaint that he was, Mr. Sini would be



2 Plaintiff could also not make out a claim against the County, because he
does not allege County-sanctioned policies or customs that specifically led
to the alleged constitutional violations, or allege any facts that could
support such a conclusion. Nor does he allege a single fact concerning
“inadequate procedures and guidelines” that the police officers followed.



                                       8
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 9 of 14 PageID #: 48


entitled to absolute immunity.       Prosecutors performing duties

related to their prosecutorial function are protected by

absolute immunity, and thus Plaintiff cannot assert a Section

1983 claim against a district attorney in his individual

capacity.    See, e.g., Burns v. Reed, 500 U.S. 478, 486 (1991)

(“[P]rosecutors are absolutely immune from liability under

[Section] 1983 for their conduct in initiating a prosecution and

in presenting the State’s case.”) (quotation marks omitted);

Warney v. Monroe Cty., 587 F.3d 113, 120–21 (2d Cir. 2009)

(prosecutors are protected by absolute immunity if “they were

functioning as advocates when they engaged in the challenged

conduct”) (quoting Doe v. Philips, 81 F.3d 1204, 1209 (2d Cir.

1996)); Shmueli v. City of N.Y., 424 F.3d 231, 236 (2d Cir.

2005) (holding that a prosecutor acting “within the scope of his

duties in initiating and pursuing a criminal prosecution is

immune from a civil suit for damages under [Section] 1983”)

(quotation marks omitted); Santulli v. Russello, 519 Fed. Appx.

706, 711 (2d. Cir. 2013) (“It is well settled that a prosecutor

is entitled to absolute immunity for acts undertaken pursuant to

her traditional function as an advocate in the prosecutorial

process.”).    In addition, Plaintiff’s claim for monetary damages

against Mr. Sini in his official capacity is barred by the

Eleventh Amendment doctrine of sovereign immunity.           See Amaker




                                     9
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 10 of 14 PageID #: 49


v. N.Y. State Dept. of Corr. Servs., 435 Fed. Appx. 52, 54 (2d

Cir. 2011).

            Because Plaintiff has not alleged facts suggesting

District Attorney Sini’s personal involvement, and because Mr.

Sini is immune from suit, Plaintiff’s claims against him are

dismissed.

         C. Assistant District Attorney DeLauter

            Plaintiff does allege the personal involvement of

Assistant District Attorney Jacob DeLauter in the prosecution of

Plaintiff.    However, for the reasons discussed above, claims

against prosecutors are barred.        Mr. DeLauter is entitled to

absolute immunity with respect to his alleged involvement in the

decision to prosecute Plaintiff.          Plaintiff’s claim against

Assistant District Attorney DeLauter is, therefore, dismissed.

         D. Governor Cuomo

            Plaintiff named the Governor of New York, Andrew

Cuomo, as a defendant, alleging that his executive orders,

issued in response to the ongoing COVID-19 pandemic, 3 have

violated Plaintiff’s constitutional rights by suspending the




3 On March 20, 2020, Governor Cuomo issued Executive Order 202.8, suspending
the speedy trial limitations of Section 30.30 of the Criminal Procedure Law.
9 NYCRR 8.202.8 The suspension was continued by subsequent executive orders,
including Executive Order 202.48. 9 NYCRR 8.202.48. By Executive Order
202.60, issued September 4, 2020, Governor Cuomo modified the suspension of
Section 30.30 of the Criminal Procedure law “to require that speedy trial
time limitations remain suspended in a jurisdiction until such time as petit
criminal juries are reconvened in that jurisdiction.” 9 NYCRR 8.202.60.




                                     10
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 11 of 14 PageID #: 50


speedy trial time limitations of New York Criminal Procedure

30.30.

            The entirety of Plaintiff’s allegations against

Governor Cuomo are contained in a single paragraph in the

complaint related to these executive orders, and the only remedy

sought by Plaintiff in connection with his prolonged detention

is damages.    (Compl. at 9, 12-13.)       A Section 1983 claim for

damages against Governor Cuomo in his official capacity is

barred by the Eleventh Amendment.         See Ford v. Reynolds, 316

F.3d 351, 354 (2d Cir.2003) (the Eleventh Amendment “bars the

award of money damages against state officials in their official

capacities.”).     Plaintiff’s complaint, even liberally construed,

does not bring a claim for damages against Governor Cuomo in his

individual capacity, nor does it seek injunctive relief against

the State of New York.      Thus, Plaintiff’s claim against Governor

Cuomo is dismissed. 4

   II.   Dismissal of Criminal Charges

            In addition to his allegations against the individual

defendants, Plaintiff “seeks a dismissal of all pending charges

that have violated the Plaintiff[’s] constitutional rights.”

(Compl. at 13.)     The Supreme Court has established that habeas


4 Moreover, “the court notes that although CPL § 30.30 is   entitled a ‘speedy
trial’ statute, the history of its adoption makes evident   that it addresses
only the problem of prosecutorial readiness, and is not a   speedy trial
statute in the constitutional sense.” People v. Haneiph,    745 N.Y.S.2d 405,
408 (Sup. Ct. Kings Cty. 2002).




                                     11
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 12 of 14 PageID #: 51


relief is the exclusive remedy in federal court for a state

prisoner seeking a release from custody.          Preiser v. Rodriguez,

411 U.S. 475, 500 (1973) (When a prisoner is challenging “the

very fact or duration of his physical imprisonment, and the

relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment,

his sole federal remedy is a writ of habeas corpus.”); see also

Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013) (“When

there is a parallel, pending state criminal proceeding, federal

courts must refrain from enjoining the state prosecution.”).

            A state prisoner may not circumvent the exhaustion

prerequisites for habeas corpus relief by requesting such relief

under Section 1983.      Preiser, 411 U.S. at 489-90.       Since

Plaintiff’s complaint does not demonstrate that Plaintiff

exhausted his state remedies in accordance with 28 U.S.C. §

2254(b) and (c), and in fact he has not yet been convicted of

the crime with which he is charged, a habeas petition would be

dismissed as premature.       See Rose v. Lundy, 455 U.S. 509, 510

(1982); Picard v. Conner, 404 U.S. 270, 275 (1971).

            Accordingly, this federal court does not have the

authority to dismiss the state charges pending against

Plaintiff.




                                     12
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 13 of 14 PageID #: 52


                                 Conclusion

            Plaintiff’s motion to proceed in forma pauperis is

GRANTED.

            Plaintiff’s claims against Governor Andrew Cuomo,

Suffolk County Executive Steven Bellone, Suffolk County Chief of

Police Stuart Cameron, Suffolk County District Attorney Timothy

Sini, and Assistant District Attorney Jacob DeLauter are sua

sponte dismissed for failure to state a claim pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).          The Clerk of Court is

respectfully requested to terminate those parties as defendants.

            Plaintiff’s Section 1983 claim may proceed against

defendant police officers Brian Noonan, Cassidy Lessard, Brian

Koch, and Detective Denal Hughes.         The Clerk of Court is

directed to issue a summons to these defendants, and the United

States Marshals Service is directed to serve the complaint and

the summons on these defendants, without prepayment of fees, as

soon as practicable after the suspension of service by the

United States Marshals Service is lifted.

            The court refers this matter to Magistrate Judge Lois

Bloom for pretrial supervision.        The court certifies pursuant to

28 U.S.C. § 1915(a)(3) that any appeal from this Memorandum and

Order would not be taken in good faith, and therefore in forma

pauperis status is denied for the purpose of any appeal.             See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).




                                     13
Case 1:20-cv-04719-KAM-LB Document 6 Filed 11/02/20 Page 14 of 14 PageID #: 53


            The Clerk of the Court is further directed to serve a

copy of the complaint and this Memorandum and Order on the

Suffolk County Attorney, and to update the case caption to

reflect the defendants that remain in this case.           Lastly, the

Clerk of the Court is directed to mail a copy of this Memorandum

and Order to Plaintiff and note the mailing on the docket.

SO ORDERED.

Dated:      Brooklyn, New York
            November 2, 2020

                                              /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                     14
